Citation Nr: 0939562	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  03-06 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from March 1958 to October 
1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decision of June 2001 and later by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
regional office (RO).  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in July 2004.  The Board remanded the claim for 
service connection for a skin disorder in February 2005 and 
June 2007.  

In June 2008, the Board issued a decision denying the appeal.

The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In November 2008, 
the Secretary of Veterans Affairs (Secretary) and the 
Veteran, through attorneys, filed a Joint Motion to vacate 
the Board's decision and remand the matter for further 
action.  The Court granted that Joint Motion in December 
2008.  The case has now been returned to the Board for 
further action in accordance with the instructions contained 
in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that his tinea pedis was aggravated by 
the boots that he had to wear while in service.  During the 
hearing held in July 2004, the Veteran stated that during 
service the skin disorder which had been on his foot on 
entrance into service spread to other parts of his body such 
as his back.  He stated that it was aggravated by the heat.  
He also stated that he received treatment in service, but the 
problems could not be cured and would not go away.

The Veteran's service medical records reflect that on 
entrance examination in March 1958 it was noted that the 
Veteran had tinea pedis of the left foot.  Thus, the disorder 
is shown to have existed prior to service.  

Service medical records dated in August and September 1958 
reflect that the Veteran had dermatophytosis on the left leg, 
and a record dated in April 1959 reflects that the Veteran 
was seen for treatment of fungus of the feet which was 
treated with antifungal power and hot soaks.   

Subsequent service medical records, however, are negative for 
any complaints regarding tinea pedis.  In addition, on 
separation from service in September 1960, clinical 
evaluations of the skin and feet were normal.

There is no post service evidence of treatment for tinea 
pedis until many years after separation from service.  A VA 
treatment record dated in November 1997 reflects a diagnosis 
of tinea infection of the foot, but does not contain any 
reference to service.  

The report of a VA examination conducted in February 2006 
reflects that a VA examiner concluded that the current tinea 
pedis was likely related to the similar condition diagnosed 
while in service.  Significantly, however, in an addendum 
dated in September 2007, a VA examiner carefully reviewed the 
Veteran's entrance examination and service medical records, 
and concluded that "It would be resorting to mere 
speculation to opine whether the Veteran's skin disorder of 
the feet noted on entrance into service underwent a permanent 
increase in severity above and beyond its natural progression 
during service."  The VA physician noted that the service 
medical records were silent for the degree of intensity of 
the tinea pedis and its response to treatment.  The examiner 
further noted that the service separation examination was 
silent for the condition.  Another VA physician indicated 
that she had reviewed the examination report and agreed.

In the Board's decision of June 2008, it was noted that a 
claim may not be granted based on mere speculation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding 
that a physician's statement that a service-connected 
disorder "may or may not" have prevented medical personnel 
from averting the Veteran's death was not sufficient to 
support a claim).  Based on the foregoing evidence, the Board 
found that tinea pedis was noted on entrance into service and 
did not increase in severity during service beyond the normal 
progression.  Accordingly, the Board denied the claim.

Significantly, however, the Joint Motion found that a remand 
was required because the Board erred by failing to explain 
why it did not return the February 2006 VA examination report 
and corresponding addendum of September 2007 as being 
inadequate for rating purposes.  The Joint Motion stated that 
the VA examiner had not provided an opinion regarding whether 
the appellant's pre-existing tinea pedis was aggravated 
beyond the normal progression during service.  The parties to 
the Joint Motion agreed that on remand the Board must obtain 
a medical opinion that adequately addresses the issue of 
aggravation, or else notify the Veteran why such a medial 
opinion would not or could not be provided.  It was further 
stated that the Board should ensure that the VA examiner 
considers any relevant competent and credible lay evidence of 
aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be referred to 
the VA examiner who conducted the VA skin 
disease examination in February 2006 and 
prepared the addendum dated in September 
2007.  After reviewing the entrance 
examination and service medical treatment 
records as well as taking into 
consideration any relevant competent and 
credible lay evidence of aggravation, the 
examiner should prepare a separate 
addendum which addresses the question of 
whether the skin disorder of the feet 
noted on entrance into service underwent 
a permanent increase in severity during 
service.  If the VA examiner concludes 
that an opinion cannot be offered without 
resorting to speculation, an explanation 
of the reason for the inability to 
provide such an opinion should be 
provided.  

2.  If an opinion cannot be provided by 
the VA examiner, then the Veteran should 
be notified of the reason(s) why an 
opinion could not be provided.  The RO 
should thereafter review the additional 
evidence that has been obtained and 
determine whether the benefits sought on 
appeal may now be granted.  If any of the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

